DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claim 11, applicant discloses “providing a property that is characteristic of the respective echo signal group”, however applicant fails to properly describe what kind of “property” is being mentioned and since this can encompass a large amount of different things and be interpreted in a variety of different ways that could lead away from applicants invention, thus the claim is left indefinite and unclear to the metes and property” is being mentioned, applicant discloses in the specification “The characteristic property can be any 5property that is ascertained based on the properties of the echo signals associated with the signal group”, however this explanation is still unclear because the applicant mentions “The characteristic property can be any 5property that is ascertained based on the properties of the echo signals”, This  again could encompass a large plethora of different things, henceforth the claim renders the invention indefinite and unclear to the metes and bounds. 

Claims 12-21 are rejected based on the virtue of dependency and for the reasons detailed above.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 11, applicant discloses the phrase “significance”, however applicant does not clearly define the term “significance”, applicant discloses in the specification that ” significance”  “is a value that describes a similarity between an echo signal and the associated ultrasonic signal” but then discloses “The significance is in particular a significance” thus the metes and bounds of the invention is left unclear and indefinite. For examining purposes, examiner is interpreting “significance” as any kind of acoustic value. Furthermore applicant discloses “providing a property that is characteristic of the respective echo signal group”, however applicant fails to properly describe what kind of “property” is being mentioned and since this can encompass a large amount of different things and be interpreted in a variety of different ways that could lead away from applicants invention, thus the claim is left indefinite and unclear to the metes and bounds of the invention. 

Claims 12-21 are rejected based on the virtue of dependency and for the reasons detailed above. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 13, 15 and 18-20 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Applicant discloses in claim 1, line 5 “based on run times and/or a respective significance of the echo signals” this is interpreted as picking either run times or respective .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. In particular, claims are directed to a judicial exception (abstract idea) without significantly more.  
  	When considering subject matter eligibility launder 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    Examples of abstract ideas include mental processes; certain methods of organizing human 
Analysis has been updated based on the new 2019 Patent Eligibility Guidance (2019 PEG).
Claims 11 and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 11 (exemplary) recites a method for providing ultrasonic signal information.
The claim is directed to a process, which is a statutory category of invention.
The claim is then analyzed to determine whether it is directed to a judicial exception. The claim recites a method for providing ultrasonic signal information that comprises the limitations of: 
 receiving a plurality of echo signals; 

 ascertaining one or more relationships that are each of respective subsets of the plurality of echo signals, each of the relationships being of the echo signals of the respective subset to each other and being based on run times and/or a respective significance of the echo signals;
for each of the subsets or which a respective one of the one or more relationships has been ascertained: grouping the echo signals of the respective subset into a respective echo signal group;
 providing a property that is characteristic of the respective echo signal group.

These limitations set forth a judicial exception, because this is simply the organization and comparison of data which can be performed mentally and is an idea of itself. These limitations, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitations in the mind or via manual human activity. 

 Therefore, the claim is directed to an abstract idea
Next, the claim is analyzed to determine if it is integrated into a practical application. The claim does not recite any additional elements. These limitations are no more than mere instructions to apply the exception using paper and pen. Also, these limitation are an attempt to limit the abstract idea to a particular technological environment. Accordingly, there are no additional elements to integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Additionally, the claims do not reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, do not effect a transformation or reduction of a particular article to a different state or thing; and do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the abstract idea.  Accordingly, the Examiner concludes that the claim fails to integrate the abstract idea into a practical application, and is therefore “directed to” the abstract idea.
Thus, the claim is directed to an exception. 
Next, the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claim amounts to significantly more than the exception. The preamble specifies the field of use, which is a method for providing ultrasonic signal information, but in this case imposes no limits on the method for providing ultrasonic signal information. It is noted that adding a generic computer to perform generic functions that are well‐understood, routine and conventional, such as gathering data, performing calculations, and outputting a result does not transform the claim into eligible subject matter. Generic ‐implementation of the method is not a meaningful limitation that alone can amount to significantly more than the exception. 

Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept). As discussed above, the recitation of the claimed limitations amounts to mere instructions to implement the abstract idea. The claimed steps merely state providing ultrasonic signal information by receiving, ascertaining, grouping and providing and do not add any meaningful limits on the method. Taken alone or as an ordered combination, these additional elements would not amount to a claim as a whole that is significantly more than the exception. (Step 2B: NO). Accordingly, the claim is not eligible.
Claim 21 is substantially similar to claim 11 and ineligible for similar reasons.
The dependent claims 12-20 recite additional elements/steps of ascertaining of the one or more relationships, reducing specific time value, classifying an object, adapting an echo signal group as a function and emitting an ultrasonic signal. Such recitations merely further embellish the abstract idea and do not confer eligibility on the claimed invention.
The dependent claims do not add limitations that meaningfully limit the abstract idea. Dependent claims 12-20 do not impart patent eligibility to the abstract idea of the independent claims. Therefore, none of the dependent claims alone or as an ordered combination add limitations that qualify as integrating the abstract idea into a practical application. Nothing in the dependent claims 12-20 precludes the limitations from practically being performed in the human mind. These limitations are directed to an abstract idea because they are activities that falls within the enumerated group of “mental process” in the 2019 PEG. Same analysis applies here as in independent claims 11 and 21.

The instant claims are rejected under 35 USC 101 in view of The Decision in Alice Corporation Ply. Ltd. v. CLS Bank International, et al. in a unanimous decision, the Supreme Court held that the patent claims in Alice Corporation Pty. Ltd. v. CLS Bank International, el al. ("Alice Corp. ") are not patent-eligible under 35 U.S.C. § 101. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hallek (Document Id: DE 102010033213 A1, All citations provided from machine translation attached).

Regarding claim 11, Hallek teaches receiving a plurality of echo signals. (Paragraph 30, lines 1-8)

Further regarding claim 11, Hallek teaches ascertaining one or more relationships that are each of respective subsets of the plurality of echo signals, each of the relationships being of the echo signals of the respective subset to each other and being based on run times and/or a respective significance of the echo signals. (Paragraph 30, Claim 1)

Further regarding claim 11, Hallek teaches for each of the subsets or which a respective one of the one or more relationships has been ascertained: grouping the echo signals of the respective subset into a respective echo signal group; and providing a property that is characteristic of the respective echo signal group. (Paragraph 30, Claim 1)

Regarding claim 12, Hallek teaches wherein the ascertaining of the one or more relationships includes determining, as a criterion of relatedness between two consecutive ones of the plurality of echo signals, whether a run time difference between the run times of the two consecutive echo signals is smaller than a defined time value. (Paragraph 30, Paragraph 8, Claim 1)

Regarding claim 13, Hallek teaches wherein the defined time value is a variable value defined to be a function of a significance of a first received one of the two consecutive echo signals. (Paragraph 30, lines 4-9)

Regarding claim 14, Hallek teaches wherein the specific time value is reduced after a relatedness of the two consecutive echo signals is ascertained. (Paragraph 32, Paragraph 3, lines 6-7, Paragraph 5, Paragraph 30, Claim 1) Hallek discloses “the data rate and thus the maximum number of transmittable echo information per ultrasonic sensor must be reduced”, this data rate and echo information would include a specific time value and henceforth is being reduced in order to avoid bus overload. 

Regarding claim 15, Hallek teaches wherein the ascertaining of the one or more relationships includes determining, as a criterion of relatedness between two consecutive ones of the plurality of echo signals, that the significance of a first received one of the two consecutive echo signals is at least as great as a significance of the other of the two consecutive echo signals. (Paragraph 30, Claim 1, Claim 9) 

Regarding claim 16, Hallek teaches wherein the ascertaining of the one or more relationships includes determining, as a criterion against relatedness between two consecutive ones of the plurality of echo signals, that a second received one of the two consecutive echo signals is assignable to an echo signal group different than the other of the two consecutive echo signals. (Paragraph 30, Claim 1, Fig.2, Fig.3, EC1, EC2, ET1, ET2) Hallek discloses that echo signals E1-E7 are combined to form an echo cluster EC1 and EC2.

Regarding claim 17, Hallek teaches for a respective one of the echo signal groups, classifying an object from which the echo signals of the echo signal group were reflected based on a property characteristic for the echo signal group. (Paragraph 16)

Regarding claim 18, Hallek teaches wherein the property characteristic is the significance of a first received one of the echo signals of the respective echo signal group. (Paragraph 9, Paragraph 16, Paragraph 30, Claim 1)

Regarding claim 19, Hallek teaches wherein the significance of the first received on the echo signals of the respective echo signal group is adapted as a function of a number of the echo signals grouped in the respective echo signal group. (Paragraph 30, Claim 1, Fig.3, E1-E4 grouped together as EC1 and E5-E7 grouped together as EC2)

Regarding claim 20, Hallek teaches emitting an ultrasonic signal, wherein the one or more relationships are ascertained based on the respective significance of the echo signals, and the respective significance of respective ones of the echo signals is ascertained from a comparison of the emitted ultrasonic signal with the respective echo signal. (Paragraph 30, Claim 1, Claim 7)

Regarding claim 21, Hallek teaches an ultrasonic receiver, wherein the ultrasonic receiver is configured to receive a plurality of echo signals. (Paragraph 30, lines 2-8, Claim 1)

Further regarding claim 21, Hallek teaches electronics, wherein the electronics is configured to: ascertain one or more relationships that are each of respective subsets of the plurality of echo signals, each of the relationships being of the echo signals of the respective subset to each other and being based on run times and/or a respective significance of the echo signals. (Paragraph 30, Claim 1)

Further regarding claim 21, Hallek teaches for each of the subsets or which a respective one of the one or more relationships has been ascertained: group the echo signals of the respective subset into a respective echo signal group; and provide a property that is characteristic of the respective echo signal group. (Paragraph 30, Claim 1)












Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDALLAH ABULABAN whose telephone number is (571)272-4755.  The examiner can normally be reached on Monday - Friday 7:00am-3:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.A./Examiner, Art Unit 3645                                                                                                                                                                                                        
/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645